SCHOOL DISTRICT — MORTGAGE OF SCHOOL PROPERTY A school district does not have authority to execute a note and mortgage covering school property.  The Attorney General has had under consideration your recent letter in which you inquire, in effect, as follows: Can a school district execute a note and mortgage covering school property, if the debt is to be paid by the end of one fiscal year? In the case of Brown v. State Election Bd., Okl. 369 P.2d 140 (1962), the court stated in the body of its opinion: "Public officers have only such authority as is conferred upon them by law, and such authority must be exercised in the manner prescribed by law." There is no specific authorization for a school district to execute a note and mortgage covering school property. If a school district finds that it is necessary to raise additional funds, it may borrow money and issue bonds to cover such loan pursuant to the provisions of Oklahoma Constitution, Article X, Section 26 and 70 O.S. 15-1 [70-15-1] (1961) et seq. These sections provide a limitation as to the amount of indebtedness that may be incurred by the district and a requirement that an election be held in the district prior to the issuance of any bonds.  It is, therefore, the opinion of the Attorney General that a school district does not have authority to execute a note and mortgage covering school property.  (Gary F. Glasgow)